DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
--Please up the specification to include the patent number of the parent case.  
Appropriate correction is required.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
--In claim 17, replace the dependency with claim 13 as claim 11 is an apparatus dependent claim.
--In claim 20, replace “wile” with “while”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 15-16 and 18 of U.S. Patent No. 10,958,965, hereinafter referred to as ‘965. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘965 are similar in scope.
Regarding claim 1, ‘965 teaches a method performed by a user device, the method comprising: 
receiving a system clock reference over a wireless, short range communication channel, the system clock reference indicating a current time according to a system clock available to a video synchronization server system (See Claim 17); 
calculating a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (See Claim 17); 
transmitting the clock offset and an identifier associated with the user device or with a user of the user device to the video synchronization server system (See Claim 17); 
tagging video frames with a respective timestamp representing a respective capture time, according to the internal clock, of the video frames by a camera of or connectable to the user device (See Claim 17); and 
transmitting a video stream of the video frames together with the identifier to the video synchronization server system over a wireless media channel (See Claim 17).  
While ‘965 teaches wirelessly transmitting the clock offset, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 7, ‘965 further teaches a computer program product comprising a non-transitory computer readable medium storing a instructions for causing the user device to perform the method of claim 1 (method vs computer program product; See Claim 17).

Regarding claim 8, ‘965 teaches a user device (See Claim 15), the user device comprising: 
a receiver for receiving a system clock reference transmitted over a wireless, short range communication channel, the system clock reference indicating a current time according to a system clock available to a video synchronization server system (See Claim 15); 
memory (See Claim 15); and 
processing circuitry coupled to the memory (See Claim 15), wherein the user device is configured to: 
calculate a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (See Claim 15); 
transmit the clock offset and an identifier associated with the user device or with a user of the user device to the video synchronization server system (See Claim 15); 
tag video frames with a respective timestamp representing a respective capture time, according to the internal clock, of the video frames by a camera of or connectable to the user device (See Claim 15); and 
transmit a video stream of the video frames together with the identifier to the video synchronization server system over a wireless media channel (See Claim 15). 
While ‘965 teaches wirelessly transmitting the clock offset, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 9, ‘965 further teaches the user device of claim 8, wherein the user device is configured to transmit the clock offset by transmitting the clock offset together with the identifier as a visual light communication (VLC) signal (See Claim 16).  

Regarding claim 11, ‘965 further teaches the user device of claim 8, wherein the user device is further configured to present a user ticket via a screen of the user device, wherein the receiver for receiving the system clock reference is a scanner or a camera of the user device and is configured to receive the system clock reference while the user ticket is being presented via the screen of the user device (See Claim 15).  

Regarding claim 12, ‘965 further teaches the user device of claim 8, wherein the user device is configured to transmit the clock offset and the identifier by transmitting the clock offset and the identifier using one of a screen, a lamp, or a flash of the user device (See Claim 18).  

Claims 13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 15 of U.S. Patent No. 10,958,965, hereinafter referred to as ‘965 in view of Hutchison (U.S. PGPub 2016/0027177), hereinafter referred to as Hutchison. 
Regarding claim 13, ‘965 teaches a method performed by a user device for enabling video synchronization, the method comprising: 
receiving a system clock reference over a wireless, short range communication channel, the system clock reference indicating a current time according to a system clock available to a video synchronization server system (See Claim 17); 
calculating a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (See Claim 17); 
tagging the video frame with the generated timestamp (See Claim 17); and 
transmitting the video frame to the video synchronization server system over a wireless media channel (See Claim 17).  
‘965 fails to teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset.
Hutchison teaches using the internal clock to generate a capture time for a video frame (A first timestamp is associated with the first image. The first timestamp indicates an internal time of an image capture device when the image capture device captured the first image; See [0006] and [0018]) and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset (adjusting, by the one or more computing devices, a plurality of timestamps by the clock offset. The plurality timestamps are respectively associated with the plurality of images captured by the image capture device; See [0006] and [0018]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘965 to include using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset taught by Hutchison in order to adequately correlate and align the imaging.

Regarding claim 17, ‘965 further teaches a computer program product comprising a non-transitory computer readable medium storing a instructions for causing the user device to perform the method of claim 11 (method vs computer program product; See Claim 17).  

Regarding claim 18, ‘965 teaches a user device for enabling video synchronization, the user device comprising: 
a receiver for receiving a system clock reference transmitted over a wireless, short range communication channel, the system clock reference indicating a current time according to a system clock available to a video synchronization server system (See Claim 15); 
memory (See Claim 15); and 
processing circuitry coupled to the memory (See Claim 15), wherein the user device is configured to: 
calculate a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (See Claim 15); 
tag the video frame with the generated timestamp (See Claim 15); and 
transmit the video frame to the video synchronization server system over a wireless media channel (See Claim 15).  
‘965 fails to teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset.
Hutchison teaches using the internal clock to generate a capture time for a video frame (A first timestamp is associated with the first image. The first timestamp indicates an internal time of an image capture device when the image capture device captured the first image; See [0006] and [0018]) and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset (adjusting, by the one or more computing devices, a plurality of timestamps by the clock offset. The plurality timestamps are respectively associated with the plurality of images captured by the image capture device; See [0006] and [0018]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of ‘965 to include using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset taught by Hutchison in order to adequately correlate and align the imaging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (U.S. PGPub 2013/0278728), hereinafter referred to as Gong in view of Hutchison (U.S. PGPub 2016/0027177), hereinafter referred to as Hutchison.
Regarding claim 13, Gong teaches a method performed by a user device for enabling video synchronization, the method comprising: 
receiving a system clock reference (device 104/B receives timing data T1 including a ToD timestamp generated by clock module 212 of device 102/A, see [0034]) over a wireless, short range communication channel (WPAN, [0024]), the system clock reference indicating a current time according to a system clock (module 212 in Fig. 2, [0022]) available to a video synchronization server system (device 102 in Fig. 1/device A in Fig. 3 is a server implementing server/client scheme, [0027] and [0038]);  
calculating a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (device 104/B calculates a clock offset value between device 102/A’s internal clock signal and its clock signal, see [0036]-[0037], [0048]);  
tagging the video frame with a generated timestamp (every frame in the video sequence is time-stamped by a combination of imaging 202 (for capturing video frames), synchronization 210 (for implementing a collaborative video capture application and inserting timestamps), and processor 204 (for controlling imaging module 202 and executing synchronization module 210) of device 104/B, see [0058]-[0060], see also [0021-0023]); and 
transmitting the video frame to the video synchronization server system (device 104/B transmits a video sequence of the time-stamped frames using video file format 800 in Fig. 8, which includes the token of a corresponding metadata message, to device 102/A over a WiFi channel, see [0053]-[0056] and [0058]-[0060]) over a wireless media channel (an inherent WiFi channel that transmits video sequence since WiFi is used, [0022]).
Gong fails to teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset.
Hutchison teaches using the internal clock to generate a capture time for a video frame (first timestamp is associated with the first image. The first timestamp indicates an internal time of an image capture device when the image capture device captured the first image; See [0006]) and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset (The method includes determining, by the one or more computing devices, a clock offset between the 24-hour value and the first timestamp. The method includes adjusting, by the one or more computing devices, a plurality of timestamps by the clock offset. The plurality timestamps are respectively associated with the plurality of images captured by the image capture device; See [0006]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Gong to include using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset taught by Hutchison in order to improve correlation between images and time-specific data on the basis of improved time-stamps.

Regarding claim 17, Gong further teaches a computer program product comprising a non-transitory computer readable medium storing a instructions for causing the user device to perform the method of claim 11 (See [0017]).  

Regarding claim 18, Gong teaches a user device (device 104 in Fig. 1/device B in Fig. 5) for enabling video synchronization, the user device comprising: 
a receiver for receiving a system clock reference (device 104/B receives timing data T1 including a ToD timestamp generated by clock module 212 of device 102/A, see [0034]) transmitted over a wireless, short range communication channel (WPAN, [0024]), the system clock reference indicating a current time according to a system clock (module 212 in Fig. 2, [0022]) available to a video synchronization server system (device 102 in Fig. 1/device A in Fig. 3 is a server implementing server/client scheme, [0027] and [0038]); 
memory (See Fig. 2, #206); and 
processing circuitry coupled to the memory (See Fig. 2, #204), wherein the user device is configured to: 
calculate a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device (device 104/B calculates a clock offset value between device 102/A’s internal clock signal and its clock signal, see [0036]-[0037], [0048]); 
tag the video frame with a generated timestamp (every frame in the video sequence is time-stamped by a combination of imaging 202 (for capturing video frames), synchronization 210 (for implementing a collaborative video capture application and inserting timestamps), and processor 204 (for controlling imaging module 202 and executing synchronization module 210) of device 104/B, see [0058]-[0060], see also [0021-0023]); and 
transmit the video frame to the video synchronization server system (device 104/B transmits a video sequence of the time-stamped frames using video file format 800 in Fig. 8, which includes the token of a corresponding metadata message, to device 102/A over a WiFi channel, see [0053]-[0056] and [0058]-[0060]) over a wireless media channel (an inherent WiFi channel that transmits video sequence since WiFi is used, [0022]).
Gong fails to teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset.
Hutchison teaches using the internal clock to generate a capture time for a video frame (first timestamp is associated with the first image. The first timestamp indicates an internal time of an image capture device when the image capture device captured the first image; See [0006]) and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset (The method includes determining, by the one or more computing devices, a clock offset between the 24-hour value and the first timestamp. The method includes adjusting, by the one or more computing devices, a plurality of timestamps by the clock offset. The plurality timestamps are respectively associated with the plurality of images captured by the image capture device; See [0006]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Gong to include using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset taught by Hutchison in order to improve correlation between images and time-specific data on the basis of improved time-stamps.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Hutchison as applied to claims 13 and 18 above, and further in view of Campbell et al. (U.S. PGPub 2013/0320862), hereinafter referred to as Campbell.
Regarding claim 14, Gong in view of Hutchison fails to teach the method of claim 13, wherein receiving the system clock reference comprises receiving the system clock reference as a visual light communication (VLC) signal detectable by the camera.  
Campbell teaches an output clock source signal that can form a visual light communication signal and output said signal using a camera (See [0086] and [0088]-[0089]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Gong in view of Hutchison to include wherein receiving the system clock reference comprises receiving the system clock reference as a visual light communication (VLC) signal detectable by the camera taught by Campbell in order to improve system efficiency.

Regarding claim 19, Gong in view of Hutchison fails to teach the user device of claim 18, wherein the user device is configured to receive the system clock reference by detecting as a visual light communication (VLC) signal in which the system clock reference is encoded.  
Campbell teaches an output clock source signal that can form a visual light communication signal and output said signal using a camera (See [0086] and [0088]-[0089]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Gong in view of Hutchison to include wherein the user device is configured to receive the system clock reference by detecting as a visual light communication (VLC) signal in which the system clock reference is encoded taught by Campbell in order to improve system efficiency.
	

Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to the filing of a terminal disclaimer to overcome the double patenting rejection.
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 appears to be novel and inventive because prior art fails to show or teach the method of claim 14, wherein receiving the system clock reference comprises receiving the system clock reference as the VLC signal in connection with displaying an event ticket on a screen of the user device.  
Claim 16 appears to be novel and inventive because prior art fails to show or teach the method of claim 13, further comprising presenting a user ticket via a screen of the user device, wherein receiving the system clock reference comprises receiving the system clock reference via a scanner or a camera of the user device while the user ticket is being presented via the screen of the user device.  
Claim 20 appears to be novel and inventive because prior art fails to show or teach the user device of claim 19, wherein the user device is configured to receive the VLC signal wile displaying an event ticket on a screen of the user device.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/3/2022